Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of features in each of the independent claims was not found in the prior art. The prior art includes system including processor coupled to memory with processor comprising register set and decoding and executing  multiply accumulate instruction  and also shifting the data. However the combination of features in claim 1 was not found in the prior art including:   An instruction processing apparatus, comprising: a first register, adapted to store first source data; a second register, adapted to store second source data; a third register, adapted to store accumulated data; a decoder, adapted to receive and decode a multiply-accumulate instruction, the multiply-accumulate instruction indicating: the first register, serving as a first operand; the second register, serving as a second operand; the third register, serving as a third operand; and a shift flag; and an execution unit, coupled to the first register, the second register, the third register, and the decoder, and configured to execute the decoded multiply-accumulate instruction so as to acquire the first source data from the first register and acquire the second source data from the second register; perform a multiplication operation on the first source data and the second source data so as to obtain a multiplication result, wherein the multiplication operation is performed by a multiplier of the execution unit; shift the multiplication result, obtained from the multiplier, according to the shift flag; and send the shifted multiplication result to an adder, wherein the adder adds the shifted multiplication result and accumulated data in the third register so as to obtain a multiply-accumulate result.
The variations to the combination features in claim 1 included in the other independent claims also were not found in the prior art. Claims that depend from one of the independent claims include a corresponding combination of features and are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183